Citation Nr: 1211927	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine.

2.  Entitlement to service connection for degenerative changes of the left hand.

3.  Entitlement to service connection for degenerative changes of the left knee.

4.  Entitlement to service connection for degenerative changes of the left great toe.

5.  Entitlement to service connection for degenerative changes of the right thumb.  

6.  Entitlement to service connection for a right hip disorder, including as due to an undiagnosed illness.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of both shoulders. 

8.  Entitlement to service connection for arthritis of both shoulders. 

8.  Entitlement to service connection for arthritis of the right great toe.

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  
11.  Entitlement to an initial disability rating higher than 10 percent for a skin rash disability. 

12.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

13.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

14.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	D. J. Lilley, Esq.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  
 
The Veteran performed active military service from February 1951 to November 1952 and from January to June 1991.  He served in the Persian Gulf Theatre of Operations.  He also served with Reserve components for many years, the dates of which are unverified.

This matter arises to the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's appeal (arising from an October 2006 rating decision) was previously before the Board in June 2009 at which time it (1) reopened and denied service connection for degenerative changes in the left forefinger joint; (2) reopened and denied service connection for degenerative changes in the back; and (3) denied service connection for degenerative changes in the cervical spine, the left knee, the left great toe, the left hand and the right thumb.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in May 2011, the Court set aside the Board's June 2009 decision and remanded that portion of the Board's decision that denied service connection for degenerative changes of the cervical spine, left hand, left knee, left great toe, and the right thumb.  The Board notes that the Veteran did not appeal the denials of service connection for degenerative changes in the back and the left forefinger.  Therefore, the Board's decision as to those issues is final and they are no longer on appeal.

The Board notes that the reason for the Court finding the June 2009 decision was in error was that it relied upon an inadequate medical opinion provided by a VA examiner in 2008.  The Board found this medical opinion to be inadequate as it failed to address the Veteran's contention that he has a systemic arthritic condition that had its onset in service.  In December 2011, the Board obtained a VHA medical expert opinion addressing that specific contention.  The Veteran was provided a copy of this opinion and offered the opportunity to provide additional argument and evidence in support of his claims, which he did in January 2012.  Thus, the Board finds it has substantially complied with the Court's remand and may proceed to adjudicate these claims without prejudice to the Veteran.
In addition, after a thorough review of the claims file, the Board finds that it has jurisdiction over the following additional issues for the reasons set forth.  These issues have, therefore, been included in the present decision.

In a May 1995 rating decision, the RO denied service connection for degenerative changes of the right hip.  On a VA Form 9 received in May 1996, the Veteran indicated his disagreement with the denial of arthritis in the right hip, which the Board takes as a Notice of Disagreement as to the denial of service connection in the May 1995 rating decision.  Instead of issuing a Statement of the Case, the RO added this issue to a Supplemental Statement of the Case issued in January 1997.  In a February 1997 statement, the Veteran continued to disagree with the denial of service connection for arthritis of the right hip.  Subsequently, the RO continued to include this issue in Supplemental Statements of the Case issued in August 2002 and November 2004.  The Board, therefore, will take the January 1997 Supplemental Statement of the Case as a Statement of the Case as to this issue and the February 1997 statement as a timely substantive appeal.  Thus, the Board finds that an appeal has been perfected as to this issue.  This issue has, therefore, been added to the list of issues on the title page to reflect the Board's jurisdiction.  The Board notes that service connection for a right hip disorder as due to an undiagnosed illness manifested by right hip pain must also be addressed, as the Veteran's initial claim sought service connection for joint issues as due to his service in the Persian Gulf.  

In a May 1995 rating decision, the RO initially denied service connection for hypertension.  The Veteran submitted a Notice of Disagreement in May 1995.  The RO readjudicated this claim in a January 1996 rating decision continuing its denial of service connection.  The Veteran submitted a Notice of Disagreement as to that rating decision in February 1996.  The RO issued a Statement of the Case in April 1996 and the Veteran perfected an appeal by filing a timely VA Form 9 in May 1996.  Although the Veteran perfected an appeal as to this issue, it has never been certified to the Board for review.  Thus, the Board finds it has jurisdiction over this issue and it has been added to the list of issues on the title page of this decision.  The Board further notes, that the issues  has been redefined to reflect that the Veteran subsequently filed a claim for service connection for hypertension as secondary to his service-connected PTSD in November 2009, which the RO denied in an August 2010 rating decision and the Veteran submitted a Notice of Disagreement in September 2010.  Thus, the Board finds that this theory of entitlement is part of the Veteran's original claim for service connection for hypertension and the issue has been restated to so reflect that.

In a May 2002 rating decision, the RO denied service connection for arthritis of the bilateral shoulders, the left forefinger, and the right great toe.  A timely June 2002 Notice of Disagreement clearly mentions disagreement with each issue.  The RO issued a Statement of the Case in March 2003, and the Veteran thereafter submitted a timely VA Form 9 in April 2003 as to all issues.  The Board notes that service connection for degenerative changes of the left forefinger was addressed in its June 2009 decision and, as previously discussed, that decision is final as to that issue.  However, the claims for service connection for arthritis of the bilateral shoulders and the right great toe have never been addressed by the Board.  Thus, those appealed issues remain pending and have been added to the issues on the title page to reflect the Board's jurisdiction.  In addition, the Board notes that, because a claim for service connection for bilateral shoulder arthritis was previously and finally denied by the RO in the January 1996 rating decision, new and material evidence will be necessary to reopen that claim.

In a March 2004 rating decision, the RO granted service connection for a skin rash and assigned a 10 percent rating effective July 6, 1994.  The Board notes that the Veteran submitted a Notice of Disagreement in June 2004 as to the March 2004 rating decision but did not specifically indicate whether he was disagreeing with the initial disability rating or the effective date assigned.  The Board notes that the effective date assigned is the date of the Veteran's initial claim for service connection, which according to law is the appropriate effective date.  Thus, the Board will assume that the Veteran's disagreement is with the initial disability rating assigned for this now service-connected disability.  No Statement of the Case has been issued, and it is not clear that the Veteran has withdrawn his Notice of Disagreement.  In accordance with 38 C.F.R. § 19.9(c), the Board has included this issue on the title page for the purpose of remanding it for the issuance of a Statement of the Case.

Further, the Board notes that after it rendered its decision in June 2009, the RO issued a rating decision in August 2010 that denied service connection for type II diabetes mellitus and denied an increased rating for PTSD.  The Veteran submitted a timely Notice of Disagreement as to the denial of these issues in September 2010.  However, it appears that, to date, no Statement of the Case has been issued and it is not clear that the Veteran has withdrawn his Notice of Disagreement.  In accordance with 38 C.F.R. § 19.9(c), the Board has included these issues on the title page for the purpose of remanding them for the issuance of a Statement of the Case.

Finally, in the September 2010 Notice of Disagreement, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While this issue has not yet been adjudicated by the RO, the Board must nevertheless assume jurisdiction over it.  Where a claimant raises the question of unemployability due to a disability (in this case, PTSD) for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has been added to the title page of this decision to reflect the Board's jurisdiction.

Service connection for right wrist pain, including right wrist-joint pain due to undiagnosed illness, has been raised by the record but has not been adjudicated by the RO.  This is referred for appropriate action.  

The Board notes that, in August 2007, the Veteran requested a hearing, but withdrew that request soon thereafter.  Therefore, the Board need take no further action to afford the Veteran with a hearing.

Issues 7 through 14 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  In January 1996, the RO denied service connection for shoulder arthritis and the Veteran did not submit a substantive appeal addressing that disability.

2.  A December 2006 letter from a VA physician contains sufficiently new and material evidence to reopen a claim for service connection for arthritis of the shoulders. 

3.  The competent, credible and probative evidence of record is against finding that  degenerative changes of the cervical spine, the left hand, right thumb, the left knee, and the left great toe are directly related to the Veteran's military service, can be presumed to be related to that service, or are secondary to the service-connected left hip disability.

4.  A systemic arthritis condition did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A January 1996 RO rating decision, which denied service connection for shoulder arthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for arthritis of the shoulders, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Degenerative changes of the cervical spine, left hand, right thumb, left knee, and left great toe were not incurred in or aggravated by active military service, may not be presumed to have been incurred in active military service, and are not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103A, 5107, (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 

4.  A systemic arthritic condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103A, 5107, (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his attorney of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice letter sent to the claimant in June 2006 provided the rating criteria and effective date provisions that are pertinent to the claims.  Moreover, these rating criteria were provided prior to the adverse October 2006 rating decision.  

With respect to the service-connected claims denied below, VA's duty to notify was satisfied prior to the initial decision by way of a June 2006 letter sent to the Veteran that addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  For this reasons it is not unfairly prejudicial to the Veteran for the Board to adjudicate the claims. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting in obtaining service treatment records and pertinent private treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The Veteran was afforded several VA medical examinations.  Neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  In December 2011, the Board obtained a VHA expert medical opinion.  The Veteran waived his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  On January 12, 2012, the Board received additional evidence from the Veteran and a waiver of his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary.  Even more recently (January 24, 2012), the Veteran submitted more evidence to the Board and indicated a desire to have initial RO review of this evidence prior to Board adjudication; however, the letter submitted is merely a copy of an earlier submitted December 2006 letter authored by a VA physician.  This evidence has already been considered by the RO.  Thus, the Board need not remand despite the Veteran's request to do so as this evidence is not new.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II.  Claim to Reopen for Service Connection for Bilateral Shoulder Disorder

In rating decisions issued in May 1995 and January 1996, the RO denied service connection for arthritis of the bilateral shoulders.  Although the Veteran commenced an appeal of that decision by filing a Notice of Disagreement and a Statement of the Case was issued, the VA Form 9 submitted in response thereto did not mention that issue.  The RO, therefore, closed the appeal for service connection for that issue.  Because the Veteran did not perfect an appeal as to that issue, the May 1995 and January 1996 rating decisions became final with respect thereto.  38 U.S.C.A. §§ 5108, 7105(b), (c).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision-makers which bears directly and substantially upon the specific matter under consideration that is neither cumulative nor redundant and, which by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material evidence was amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that amendment applies only to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was received in July 2000 (before the change in the regulation), the law in effect when the claim was filed is applicable.  That is the standard discussed above.

The evidence received subsequent to January 1996 is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
 
With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the January 1996 RO rating decision consists of service treatment records, VA clinical records and a September 1994 VA examination report, a DD Form 214, and the Veteran's claim and statements.  

New evidence submitted since the January 1996 RO decision includes a December 2006 letter from a VA physician who suggests that the Veteran has advancing degenerative arthritis of the shoulders and that "this problem" began in the left hip during active service and has advanced to other joints.   The Board finds this letter to be material evidence because it suggests a relationship between the current bilateral shoulder arthritis and active service.  Thus, the Board concludes that the newly submitted evidence is sufficiently material that it must be considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that the evidence received subsequent to January 2006 is new and material and serves to reopen the claim for service connection for arthritis of the bilateral shoulders.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist the Veteran in developing his claim.  This is detailed in the REMAND below.




III.  Service Connection Claims

Laws and Regulations

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because of this statute, it is significant that in May 2006, the Veteran reported that his arthritis was "combat-related."  Moreover, in his January 2007 NOD, he again asserted that his service connection claims were combat-related to duty as a military policeman serving in the Gulf War in 1991.  His DD-214 reflects that he earned the Combat Infantryman Badge (CIB); however, this was earned in Korea in 1952.  Because of his prior combat-veteran status, his report of additional combat will be accepted as competent evidence of such.  Thus, he will be afforded any possible additional consideration available under the statute.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.


Factual Background

The Veteran claims that degenerative changes of the cervical spine, left hand, right thumb, and left great toe are related to arthritis that began in service.  The Veteran's service treatment records from his first period of active military service reflect no relevant complaint and no relevant abnormality of the joints at the time of separation in November 1952.  Various periodic physical examination reports dated in the 1970s, while the Veteran served with Reserve components, note no relevant complaint or treatment of arthritis or other joint problems.  There is no examination report that coincides with the Veteran's re-entry into active military service in January 1991.  Thus, he is presumed sound at entry in January 1991.   See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where the enlistment examination report is missing, the presumption of soundness attaches).  

The service treatment records include a March 1991 Report of Medical History upon which the Veteran checked "yes" to bone, joint, or other deformity.  The examiner noted the Veteran's report that left hip pain was treated at sick call in March 1991.  The cervical spine, left hand, left knee, left great toe, or right thumb were not mentioned.  On examination, only subtle tenderness was noted in the left hip.  No abnormalities were found relating to the Veteran's cervical spine, left hand, left knee, left great toe, or right thumb.  Clinical notes from March through May of 1991 show the Veteran's complaints of left hip pain but no mention of complaints of relating to any other joints, especially those currently on appeal.

The Veteran submitted an original claim for benefits in July 1994.  He claimed that a "joint condition" began in 1991.  

During a September 1994 VA general medical examination, the Veteran gave a history of joint pains while on active duty in 1991.  He complained of hip and shoulder pains.  He reported a previous crushing of the right fourth finger and he complained of pains in the feet.  The examiner noted that all joints had full range of motion, but also that the shoulders, elbows, wrists, hips, and knees were painful on motion.  He complained of aching and stiffness in both feet while walking and he reported an occasional limp.  The condition of the hands was not mentioned or addressed.  The diagnosis was migratory arthralgia.  

A September 1994 VA medical record shows that the Veteran was undergoing "Desert Storm syndrome evaluation."  He complained of arthralgias without effusions in the bilateral hips, shoulders, feet, elbows, hands, and low back since 1991.  X-rays taken of the bilateral hips shows minimal cystic changes in the right hip with minimal joint space narrowing that is consistent with mild osteoarthritic changes; however, the left hip was unremarkable.  X-rays taken of the bilateral shoulders showed minimal spurring along the inferior aspect of the acromioclavicular joints bilaterally consistent with mild degenerative changes.    

VA treatment records from 1995 through 1997 reflects the Veteran was treated in the Rheumatology Clinic for complaints of multiple joint pains to include shoulders, hips, elbows, feet and back; however, he denied pains in his hands.  Most of these records reflect a diagnosis of degenerative joint disease although some indicate that there is no evidence of arthritis and only assessed him to have arthralgia.  

The report of a July 1997 VA joints examination shows the Veteran reported that he was in the Gulf when his left hip started hurting, and then the pain spread to his left shoulder, right hip, both elbows and finally the metatarsophalangeal joints of both feet.  After examination, the diagnoses were (1) osteoarthritis of the acromioclavicular joint with decreased range of motion, (2) left shoulder decreased range of motion, (3) status post lateral epicondyle fracture of right elbow with slightly decreased flexion and markedly decreased pronation of the right elbow, (4) left elbow osteoarthritis with decreased range of motion, (5) right and left wrist decreased range of motion without obvious origin, (6) right and left hip slightly decreased range of motion with no obvious source, (7) osteoarthritis, right and left knees, and (8), decreased range of motion for right foot without obvious etiology.  

A March 2003 VA X-ray report notes left hand osteopenia with degenerative changes and narrowing of the interphalangeal joint spaces.  A March 2003 X-ray of the left foot showed minimal degenerative changes in the left first metatarsal head.  The report of a March 2003 X-ray of the left shoulder incidentally noted degenerative changes in the visualized portions of the cervical spine.

An April 2003 VA Primary Care Clinic note indicates the Veteran has a history of arthritis with complaints of pain in the left toe, left forefinger, shoulder and back.  They did X-rays of all these areas that showed mainly arthritic changes.

A November 2003 VA Gulf War Guidelines examination report reflects that the Veteran reported multiple myalgias and arthralgias.  The examiner noted that he did not have the claims file for review and therefore was unable to conclude whether the Veteran's complaints were age related or Gulf War related.

An April 2004 VA joints examination report mentions that the Veteran reported he began having problems during the first Gulf War.  He denied a history of trauma.  He stated he began having bilateral shoulder pain, bilateral hip pain, bilateral big toe pain and left second finger pain.  He also complained of numbness in his left hand and in the anterolateral aspects of both thighs.  X-rays taken demonstrated the left hand was negative except for some periarticular bone resorption; left shoulder negative; right shoulder negative; left big toe had minimal degenerative joint disease of the first metatarsophalangeal joint; right hip showed some degenerative changes over the lateral aspect of the greater trochanter.  The assessment was left second finger trigger finger; impingement with acromioclavicular joint arthropathy bilaterally; and minimal degenerative changes in the metatarsophalangeal joint in the right big toe, and right trochanteric bursitis.  The examiner stated that the Veteran had a lot of degenerative/inflammatory changes and that work up was warranted for inflammatory arthritis or arthropathy.  

Notwithstanding the April 2004 VA examiner's comment that X-rays of the left hand were negative except for periarticular bone resorption, the actual X-ray report from April 2004 shows the left hand had subchondral cystic changes and joint space narrowing at the interphalangeal joints and first metacarpal joint.  The impression was "likely simply degenerative osteoarthritis."  

A November 2005 VA outpatient treatment report noted that the Veteran had quite a bit of crepitance in the cervical spine when he rotated his head and that there were also degenerative changes in his hands.  The diagnosis was degenerative arthritis. 

In a May 2006 letter, the Veteran's VA treating physician stated that the Veteran has advancing degenerative arthritis in his knees, shoulders, back and hands that has been confirmed by X-rays.  He further stated that the Veteran had supplied him with copies of notes from the early 1990s when he was on active duty regarding the onset of this problem.  The cervical spine and left great toe were not specifically mentioned.  In a December 2006 letter, the same physician amended his previous statement to state that onset of this problem began in the left hip and "has advanced to other joints in his body."   

An August 2007 VA Orthopedic Surgery consultation report indicates the Veteran was seen for pain in his left knee.  It notes that the Veteran had received a steroid injection in that knee in January 2007, and the pain had subsided until recently.  The only current complaint was a painful left knee.  The examiner elicited a click over the medial and lateral meniscus during flexion and extension.  The diagnoses were early left knee degenerative arthritis and medial and lateral meniscus tear.  An August 2007 VA magnetic resonance imaging study (MRI) of the left knee showed lateral and medial menisci tears, osteoarthritic changes, and a Baker's cyst.  

At a June 2008 VA joints examination, the Veteran reported constant pain in his neck, hands, and left great toe, among other joints.  The examiner noted that the Veteran contends his arthritis is all from a degenerative arthritis condition which began during his military service in his left hip.  He reported locking in the fingers on the right hand.  He reported moderate throbbing, aching pain, and occasional swelling in his left knee.  There was no range of motion deficit in either hand or in the left ring finger, right thumb, or left hand interphalangeal joints.  The Veteran made full fists, touched the thumbs with each finger, and touched the transverse crease in the palms with his fingers and thumbs, bilaterally.  The examiner found no limitation in the range of motion on repeat assessment.  Grip strength was normal and there was no obvious swelling or nodes on the hands.  The physician noted normal cervical spine curvature and normal position of the head with no fixed deformities, postural abnormalities or spasm.  Ranges of motion of the cervical and lumbar spines were limited and guarding, pain, and significant resistance were encountered.  No gross motor or sensory deficit was appreciated.  The physician noted that the left great toe appeared normal.  There was no abnormal range of motion, no abnormality about the left great toe, no evidence of an injured joint or gouty-type arthritis, and no deformity of the joint.  X-rays showed mild degenerative changes in the dorsal aspect of the navicular and medial aspect of the first cuneiform, but no specific finding was mentioned for the left great toe.  No diagnosis was forthcoming, as the examiner stated that there was no specific finding for the left great toe.  

X-rays revealed moderate degenerative changes at C3-C4, C4-C5 and C6-C7 of the cervical spine, mild degenerative changes in the dorsal aspect of the navicular and medial aspect of the first cuneiform in the left foot, mild degenerative changes of the left knee, and mild degenerative osteoarthritis of multiple joints in both hands.  The diagnoses included osteoarthritis and meniscal tears in the left knee; degenerative joint disease of the bilateral hands; mild degenerative joint disease of the left foot but no specific finding for the left great toe; and degenerative joint disease of the cervical spine.  

The examiner reviewed the claims file and noted that it appeared that the Veteran had complaints of arthralgias in July 1997; but X-rays did not show evidence of arthritis.  The examiner also noted that the Veteran had an X-ray of the left hip in April 1997, which indicated that there was normal joint space.  The examiner therefore questioned the diagnosis of arthritis of the left hip in the 1990's, when symptoms first arose.  The examiner opined that the current findings of mild degeneration in the areas at issue do not bear any considerable relationship to the left hip that can be medically confirmed or reconciled.  Hence, the examiner's medical opinion was that it is less likely than not that the Veteran's complaints of  left hip pain has led to a neck problem, hand problems, or a toe problem.  Rather, these conditions developed independent of the left hip pain.  The rationale for this is the lack of medical evidence that would confirm such a relationship.  

In June 2009, the Board denied service connection for degenerative changes of the cervical spine, left hand, right thumb, left knee, and left great toe.  In so doing, the Board found the June 2008 VA examiner's opinion to be more probative than the Veteran's VA treating physician's opinion or the Veteran's lay opinions.  

In May 2011, the Court set aside the Board decision.  The Court found that the Board had failed to address the Veteran's theory of service connection based on systemic arthritis and the Court found that the Board had erroneously placed probative weight on a VA medical opinion that failed to address service connection based on systemic arthritis.  The Court found that a remand was warranted so that the Board may obtain a medical assessment of the Veteran's arguments.  

In December 2011, the Board obtained a VHA medical expert opinion from the Chief of Rheumatologist at the VA Medical Center in Bay Pines, Florida.  In his report, the VHA medical expert indicates he reviewed the Veteran's claims file, including his service treatment records, the December 2006 letter from Dr. J.M., and the June 2008 VA examination report.  After doing so, the medical expert rendered the following opinions.  He first opined that the Veteran's degenerative changes of the cervical spine, left knee, left toe, left hand, and right thumb are less likely as not (less than 50/50 probability) related to, caused by, or aggravated by any disease or injury incurred during active military service.  The rationale for this conclusion is that the Veteran has osteoarthritis, which is not considered a systemic arthritis and it does not "spread" from joint to joint.  He also stated there is no history he could find that describes any injury sustained in the military that would account for the multiple areas of degenerate arthritis claimed by the Veteran.  Second, he opined that the Veteran's service-connected left hip condition is/was less likely as not (less than 50/50 probability) the first sign and symptom of his claimed systemic arthritis.  His rationale for this was that the hip was X-rayed in 1994 and 1997 and read as having no arthritis.  Thus there is no documentation of arthritis.  It was "assumed" that his pain was arthritis and there are no medical records documenting arthritis in his left hip.  He stated that pain does not necessarily equal arthritis.  His hip pain may more likely than not have been a simple tendonitis, muscle strain, ligament sprain, bursitis, or any combination.  In addition, there was no history of trauma.  Finally, the medical expert opined that it is less likely than not (less than 50/50 probability) that the degenerative changes of the cervical spine, the left knee, the left big toe, the left hand and the right thumb are all part of the same disease process, to include systemic arthritis having its origin during active duty service.  The rationale for this conclusion was that the Veteran has osteoarthritis, which is not considered a systemic arthritis, and does not spread from joint to joint.  There is also no history he could find that describes any injury sustained in the military that would account for the multiple areas of degenerate arthritis claimed by the Veteran.  

In January 2012, the Veteran submitted medical treatise articles that discuss osteoarthritis.  In an article titled, "Is Osteoarthritis a Systemic Disorder of Bone?", three health professionals conclude that there is medical support for a conclusion that osteoarthritis is a disease that is primarily dependent on systemic predisposition to a particular type of bone response to mechanical stress.  Also submitted were pages copied from The Merck Manual 1258-61 (15th ed. 1987), which define and discuss osteoarthritis. 

Legal Analysis

Direct Service Connection

After considering all the evidence of record, the Board finds that it fails to establish that the Veteran's current degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb are directly related to any injury incurred in service.  The service treatment records are silent for any complaints of or treatment for injuries to any of these joints or joint groups.  More importantly, the Veteran does not report, in fact has denied, having any trauma to the claimed joints or joint groups during any period of active or inactive service.  Consequently, the Board finds that the service treatment records fail to demonstrate the Veteran had a chronic degenerative condition involving the claimed joints and joint groups while in service. 

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

The post-service medical evidence of record fails to demonstrate that the Veteran had degenerative changes in any of the claimed joints or joint groups for many years after service.  Although VA treatment records as early as 1995 show a diagnosis of degenerative joint disease, this diagnosis involved the shoulders, hips and back.  The Board notes that, although at least one treatment record noted degenerative joint disease of the knees, there is no indication that this diagnosis was confirmed by X-ray, but rather is based upon symptomatology only.  In fact, a January 1997 Rheumatology treatment note changed the Veteran's diagnosis to arthralgia commenting that X-rays had been done and labs drawn without any evidence of arthritis.  The earliest X-ray evidence confirming any degenerative condition of any claimed joint or joint groups is from 1997 and that was in an X-ray of the left knee in conjunction with a VA examination conducted in July 1997.  Left foot X-rays taken at the time were noted to be within normal limits.  No complaints relating to the cervical spine, left hand and right thumb were made at this examination.  The earliest X-ray evidence of degenerative changes of the cervical spine, the left hand, and the left great toe is from March 2003.  With regard to the right thumb, the Board does not find any specific evidence demonstrating degenerative changes therein but notes that X-rays of the hands taken at the time of the June 2008 VA examination does demonstrate degenerative osteoarthritis in multiple distal interphalangeal and proximal interphalangeal joints in both hands, which the Board will conclude includes the right thumb.  

Consequently, the absence of complaints of or treatment for injuries or symptoms of osteoarthritis in the service treatment records or of persistent symptoms at separation, along with the first evidence of degenerative changes in the claimed joints and joint groups being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from such disease as a result of service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).

Furthermore, the medical nexus opinion evidence is against finding that the Veteran's degenerative changes in the claimed joints and joint groups are directly related to his military service.  The December 2011 VHA medical expert opined that it is not likely that the Veteran's osteoarthritis is related to military service because there was nothing in the record that describes any injury sustained in the military that would account for the multiple areas of degenerative arthritis claimed by the Veteran.  The Board notes that there is no medical opinion directly opposing the VHA medical expert's opinion.  Although the Veteran submitted an opinion from his treating VA physician, that opinion relates to the Veteran's contention of having a systemic arthritis condition that had its onset in service.  That contention will be discussed in a later section.  Moreover, the Board notes that the Veteran has not claimed that he received injuries to any of these joints or joint groups in service or that he has had a continuity of symptomatology since service that would support a finding that his degenerative changes in the claimed areas are directly related to injury incurred in service.  Consequently, the credible and probative medical nexus evidence is against the Veteran's claims.

Having found that there was no chronic degenerative condition of the claimed joints and joint groups in service and not for many years after service and that the medical nexus evidence of record fails to establish a relationship between the current degenerative changes of the claimed joints and joint groups and service, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for degenerative changes in the cervical spine, left hand, left knee, left great toe and right thumb as directly related to any injury in service.  The preponderance of the evidence being against this aspect of the Veteran's claims, the Board finds that the benefit of the doubt is not applicable.  Consequently, the Veteran's claims are denied as not directly related to service.

With regard to whether the claimed degenerative changes may be related to a disease that had its onset in service, the Board notes that it will discuss that later when discussing the Veteran's contention that he has a systemic arthritis condition that is related to his service.

Presumptive Service Connection

The Board notes that, under 38 C.F.R. § 3.307 and 3.309, osteoarthritis is a disease for which presumptive service connection may be warranted if the evidence establishes that it manifested to a compensable degree within one year after separation from service.

In the present case, the Board notes that the Veteran had two periods of active duty.  He was discharged from the first period of active duty in November 1952 and from the second period of active duty in June 1991.  

After considering all the evidence, the Board finds that it fails to establish that the Veteran had osteoarthritis (claimed as degenerative changes) of the cervical spine, left hand, left knee, left great toe and right thumb that was manifested to a compensable degree within one year of either of the Veteran's dates of separation from active duty.  As previously discussed, the first X-ray evidence confirming degenerative changes of the left knee was in 1997 and of the cervical spine, the left hand, and the left great toe in 2003, many years after his last discharge from active duty in June 1991.  Consequently, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb on a presumptive basis.  The preponderance of the evidence being against the Veteran's claims, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claims must be denied as not presumptively related to service.

Secondary Service Connection

The Veteran contends that his degenerative changes in the cervical spine, left hand, left knee, left great toe and right thumb are related to the service-connected left hip disability, which he characterizes as arthritis.  Although his contention actually is that the arthritis in the left hip was the onset of a systemic arthritis condition that now affects the claimed joints and joint groups, the Board notes that the RO has taken the Veteran's contention as a claim for secondary service connection and has adjudicated his claims on that theory of entitlement.  Consequently, the Board will also address whether secondary service connection is warranted.

The RO initially granted service connection for left hip arthralgia as due to an undiagnosed illness in a January 1997 rating decision.  In doing so, the RO acknowledged that there was no known diagnosis and thus rated the disability analogous to arthritis as the closest related disease or injury.  The Board notes that, by rating decision issued in June 1997, the RO recharacterized the Veteran's left hip disability to be "chronic trochanteric tendinitis of the left hip."  

The Board further notes that the Veteran has never actually been granted service connection for degenerative joint disease/osteoarthritis of the left hip although current medical evidence shows the Veteran has osteoarthritis of the left hip (see March 2002 VA X-ray report).  Consequently, even if the degenerative changes in the cervical spine, left hand, left knee, left great toe and right thumb were proximately due to or the result of the osteoarthritis of the left hip (which the evidence does not establish), secondary service connection could not be granted as the Veteran is not service-connected for that disability.  

Rather the Veteran is only service-connected for chronic trochanteric tendinitis of the left hip.  A review of the evidence fails to establish that the degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb are proximately due to, the result of or have been aggravated by the service-connected chronic trochanteric tendinitis in the left hip.  The June 2008 VA examiner opined that it is less likely than not that the Veteran's complaints of left hip pain has led to hand problems, a toe problem, or a neck problem, but rather these conditions developed independent of the left hip pain.  The rationale for this opinion was the lack of medical evidence that would confirm such a relationship.  The Board finds this opinion to be highly probative to the issue of whether the Veteran's degenerative changes of the claimed joints and joint groups are proximately due to or the result of the Veteran's service-connected left hip tendinitis.  The Board acknowledges the VA treating physician's December 2006 statement; however, as previous discussed, that statement relates to the Veteran's claim of having a systemic arthritis condition that had its onset in service in his left hip.  It is, therefore, not probative to the issue of secondary service connection.

The Board also acknowledges that the June 2008 VA examiner did not address whether the Veteran's service-connected left hip chronic trochanteric tendinitis has aggravated the current degenerative changes in the claimed joints and joint groups; however, the Board finds that the Veteran has made no such allegation and the medical evidence of record raises no such issue.  

Consequently, the Board concludes that the preponderance of the evidence is against finding that service connection for degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb is warranted as secondary to the service-connected chronic trochanteric tendinitis of the left hip.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  Hence, the Veteran's claims must be denied as not secondary to a service-connected disability.

Systemic Arthritis Condition

Finally, the Board turns to the Veteran's main contention, which is that his arthritis of the left hip started in service and was the onset of a systemic arthritis condition that has now spread to multiple joints including his cervical spine, left hand, left knee, left great toe and right thumb.

As pointed out in the previous section, the Veteran is not actually service-connected for arthritis of the left hip but for chronic trochanteric tendinitis, which is evaluated as analogous to osteoarthritis under Diagnostic Code 5003.  Such evaluation, however, is not an indication that VA has accepted osteoarthritis of the left hip to be service-connected.  The Board finds this significant because the Veteran claims that his left hip arthritis had its onset in service.  The medical evidence of record, however, contradicts his contention.

Service treatment records are silent for any objective findings of degenerative changes in the left hip during either period of the Veteran's active service.  Rather they demonstrate the Veteran was initially seen for complaints of pain in the left hip on March 2, 1991 and again on April 16, 1991, without any specific finding of the cause of his left hip pain.  The final treatment note from May 16, 1991, shows the impression was arthritis of left hip; however, this assessment was not supported by X-ray evidence.  In addition, the Veteran reported having left hip pain and being seen in sick call at his separation examination on March 27, 1991.  Subtle hip tenderness was noted on examination, but no assessment of the underlying cause was provided.

Post-service VA treatment records show continued complaints of left hip pain.  X-rays in 1994 and 1997, however, were negative for any degenerative changes in the left hip.  Rather the first objective evidence of arthritis in the left hip is not seen until a March 2002 X-ray.

Thus, the Board finds that the medical evidence fails to establish by objective evidence that the Veteran in fact had arthritis in his left hip while on active duty in 1991.  Rather it shows he had hip pain of an unknown etiology (for which he was initially granted service connection on the basis of an undiagnosed illness) that was later diagnosed to be chronic trochanteric tendinitis (and his service-connected disability was recharacterized to reflect the change in diagnosis).

This finding is supported by the VHA medical expert's opinion as he also found that there was no finding of arthritis on the X-rays taken in 1994 and 1997.  Rather, he stated it was "assumed" that the Veteran's pain was arthritis; however, there are no medical records documenting arthritis in his left hip.  He states that pain does not necessarily equal arthritis and more likely than not could have been due to a simple tendonitis, muscle strain, ligament sprain, bursitis, or any combination.  Thus, he opined that the Veteran's service-connected left hip condition is less likely as not (less than 50/50 probability) the first sign and symptom of his claimed systemic arthritis.  

Furthermore, the VHA medical expert opined that it is less likely than not (less than 50/50 probability) that the degenerative changes of the cervical spine, the left knee, the left big toe, the left hand and the right thumb are all part of the same disease process, to include systemic arthritis having its origin during active duty service.  His rationale was that osteoarthritis is not considered a systemic arthritis and does not "spread" from joint to joint, and he did not see in the record any history of an injury sustained in the military that would account for the multiple areas of degenerative arthritis claimed by the Veteran.  

In support of his claim, the Veteran submitted a statement from his treating VA physician in which he stated that he reviewed copies of notes from the early 1990s when the Veteran was on active duty regarding the onset of this problem (meaning arthritis) that began in this left hip and has advanced to other joints in his body.  (See December 2006 letter.)  The Board finds this opinion to be inadequate as it fails to be supported by the clinical evidence of record and fails to provide a rationale for the opinion proffered (that is that the arthritis in the left hip had its onset in service and has now spread to other joints).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the VA physician states he reviewed the Veteran's service treatment records, he does not indicate that he is relying on all the evidence of record as demonstrated by his failure to account for the fact that the objective post-service medical evidence fails to actually demonstrate degenerative changes in the left hip by X-ray until March 2002.  Furthermore, the VA physician provides no rationale for his opinion nor cites to any authority for the proposition that arthritis can spread to other joints in the body.  These deficiencies in the VA physician's medical opinion lessen its probative value.

On the other hand, the VHA medical expert's opinion is based upon a review of the entire record including the service treatment records and post-service VA treatment records.  Furthermore, he provides a rationale for his medical opinion.  Consequently, the Board finds the VHA medical expert's opinion is the more probative and persuasive evidence as to the issue at hand.

In addition to the VA physician's letter, the Veteran submitted in January 2012 two pieces of treatise evidence.  The first is an article entitled, "Is Osteoarthritis a Systemic Disorder of Bone?".  The objective of this article was to "describe the osteologic findings associated with osteoarthritis (OA) of a variety of joints."  The conclusion was that the findings indicated that "skeletal OA is more widespread in the body than is apparent from clinical studies and are consistent with other data suggesting that OA is a disease that is primarily dependent on systemic disposition to a particular type of bone response to mechanical stress."  (Emphasis added.)  The second is an excerpt from the Merck Manual on osteoarthritis.  

As to these articles, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the Veteran were not accompanied by the opinion of any medical expert linking the Veteran's osteoarthritis in multiple joints to either the left hip pain in service or to a systemic arthritis condition.  Thus, the medical articles submitted are insufficient to establish the required medical nexus.  Moreoever, neither article exactly addresses the Veteran's contention on point.  The excerpt from the Merck Manual clearly indicates that most of the joints the Veteran claims to have arthritis in would be joints subject to incurring primary (or idiopathic) arthritis rather than secondary.  The article about osteoarthritis being a systemic disorder concludes that it is a disease that is "dependent on a systemic disposition to a particular type of bone response" rather than actually concluding it to be a systemic disease.  Thus, the articles fail to support the Veteran's contention that his degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb are due to a systemic arthritis condition.

Finally, as to the Veteran's own lay opinion that he has a systemic arthritis condition that had its onset in the left hip while he was in service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing right wrist pain and other symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The presence of degenerative joint disease, however, is a determination "medical in nature" and not capable of lay observation, as would be the etiological nature of osteoarthritis being a systemic disease.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that the Veteran's lay opinion that his current degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb is the result of a systemic arthritis condition that had its onset in service is not probative.  

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's current degenerative changes of the left hip actually had their onset in service, which is evidenced by the lack of findings on X-rays of degenerative changes therein until March 2002 and the probative and persuasive medical opinion of the VHA medical expert.  On that basis alone, the Board finds that, even if it were found that the Veteran had a systemic arthritis condition, the onset of that condition claimed to have been in the left hip was not during any period of active service.

Furthermore, the Board finds that the preponderance of the evidence is against finding that the Veteran has a systemic arthritis condition.  The VHA medical expert stated that the Veteran has osteoarthritis was is not a disease that spreads from joint to joint.

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim that he has a systemic arthritis condition that had its onset in service.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim for service connection for degenerative changes of the cervical spine, left hand, left knee, left great toe and right thumb must be denied on that theory of entitlement as well.


ORDER

New and material evidence having been submitted, a claim for service connection for arthritis of both shoulders is reopened.  To this extent, the appeal is granted. 

Entitlement to service connection for degenerative changes of the cervical spine is denied.

Entitlement to service connection for degenerative changes of the left hand is denied.

Entitlement to service connection for degenerative changes of the left knee is denied.

Entitlement to service connection for degenerative changes of the left great toe.

Entitlement to service connection for degenerative changes of the right thumb is denied.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.




Service Connection for Arthritis of Both Shoulders

The Veteran alleges that arthritis of the shoulders began during active service or is related to arthritic symptoms that allegedly began in service.  The last Supplemental Statement of the Case that discussed service connection for both shoulders was issued in November 2004.  Because significant evidence has been received since then (some of it waived-in, some of it not), the claim must be remanded for any additional development or notice deemed necessary and readjudication of the Veteran's claim on the merits (the Board having reopened the claim for service connection above).  

Service Connection for Arthritis of the Right Great Toe

The Veteran claims that right great toe arthritis is related to arthritis that began in service.  The last Supplemental Statement of the Case that discussed service connection arthritis of the right great toe was issued in November 2004.  Because significant evidence has been received since then (some of it waived-in, some of it not), the claim must be remanded for any additional development or notice deemed necessary and readjudication of the Veteran's claim.

Service Connection for Hypertension, to Include as Secondary to PTSD

The Veteran has claimed that hypertension began during active service.  As noted in the introduction, a September 1996 rating decision denied service connection for hypertension, which the Veteran perfected an appeal to but the appeal was never forwarded to the Board.  This issue was last addressed in a January 1997 Supplemental Statement of the Case.  Because significant evidence has been received since then (some of it waived-in, some of it not), the claim must be remanded for any additional development or notice deemed necessary and readjudication of the claim.  

In addition, the Board notes that the Veteran filed a claim for secondary service connection for hypertension as due to or aggravated by his service-connected posttraumatic stress disorder (PTSD).  That theory of entitlement was addressed in an August 2010 rating decision issued by the RO.  The Board finds, however, that this was not a new claim for service connection as the Veteran had a perfected appeal pending at that time.  The Board notes that a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, this portion of the Veteran's claim for service connection for hypertension is remanded to be adjudicated with his initial claim for direct service connection.

Service Connection for a Right Hip Disorder

The last Supplemental Statement of the Case that discussed service connection a right hip disorder was issued in November 2004.  Because significant evidence has been received since then (some of it waived-in, some of it not), the claim must be remanded for any additional development or notice deemed necessary and readjudication of the Veteran's claim.

Service connection for Type II Diabetes Mellitus

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran's claim for service connection for type II diabetes mellitus  was denied by the RO in a rating decision issued in July 2010.  In August 2010, the Veteran submitted an Notice of Disagreement as to the denial of this claim.  No Statement of the Case, however, has been issued.   

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

 Initial Rating for Skin Rash

In a March 2004 rating decision, the RO granted service connection for a skin rash and assigned a 10 percent rating effective July 6, 1994.  In June 2004, the Veteran submitted an Notice of Disagreement identifying the rating decision as what he was disagreeing with but not identifying whether he was disagreeing with the assigned disability rating or the assigned effective date.  As the assigned effective date was the date of the Veteran's initial claim for service connection, the Board has assumed the Veteran is at least disagreeing with the assigned 10 percent disability rating and has included that as an issue on appeal.  On remand, however, it should be clarified with the Veteran if he intended to also disagree with the effective date assigned. 

The Board further notes that no Statement of the Case has been issued as to this claim.  Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  Furthermore, the Board notes that, depending on the Veteran's response to the request for clarification of his June 2004 Notice of Disagreement, the appropriate issues should be addressed in this Statement of the Case.

Increased Rating for PTSD

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran's claim a disability rating in excess of 30 percent for his service-connected PTSD was denied by the RO in a rating decision issued in July 2010.  In August 2010, the Veteran submitted an Notice of Disagreement as to the denial of this claim.  No Statement of the Case, however, has been issued.   

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

TDIU

The Veteran has claimed entitlement to a TDIU.  A TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that all notice obligations have been satisfied with respect to service connection for bilateral shoulder arthritis, service connection for arthritis of the right great toe, service connection for the right hip, service connection for hypertension (to include as secondary to service-connected PTSD), service connection for type II diabetes mellitus, increased disability rating for PTSD, a higher initial disability rating for skin rash, and for entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011).  This notice should include the provisions for direct, secondary and presumptive service connection, for presumptive service connection for a disability due to an undiagnosed illness, and increased disability rating claims.  The provisions for service connection set forth at 38 U.S.C.A. § 1154 for combat veterans must also be addressed.   

2.  Review the additional evidence and re-adjudicate the claims of entitlement to service connection for arthritis of both shoulders, for arthritis of the right great toe, a disorder of the right hip, and for hypertension (to include as secondary to service-connected PTSD). 

3.  All necessary development of the Veteran's claim for a TDIU should be undertaken to include, if necessary, obtaining a medical opinion addressing whether service-connected disabilities would preclude obtaining and retaining substantially gainful employment.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the claim should submitted to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

4.  After completing the above requested actions, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

5.  Contact the Veteran and request clarification of his June 2004 Notice of Disagreement filed as to the March 2004 rating decision that granted service connection for a skin rash and assigned a disability rating of 10 percent effective July 6, 1994.  The Veteran should be asked if he intended to disagree with the assignment of July 6, 1994, as the effective date of service connection in addition to disagreeing with the assignment of 10 percent as the disability rating.

5.  Thereafter, the Veteran should be issued a Statement of the Case with respect to his claims seeking service connection for type II diabetes mellitus, an initial disability rating in excess of 10 percent for a skin rash, an earlier effective date for the grant of service connection for a skin rash (if so indicated by the Veteran in response to the request for clarification of the July 2004 Notice of Disagreement); and an increased disability rating in excess of 30 percent for PTSD.  The Veteran should be informed that, under 38 C.F.R. § 20.302, he has 60 days from the date of mailing of the Statement of the Case to file a substantive appeal or a request for an extension of time to do so.  Thereafter, if a substantive appeal has been filed, these issues should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause (if an examination is scheduled) may have adverse consequences on these claims.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


